Citation Nr: 0003480	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  96-13 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1968 to June 
1972.  

This matter arises from a February 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefits sought.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus or link 
between any currently diagnosed bilateral hearing loss and 
the veteran's active service.  

2.  There is no competent medical evidence of a nexus or link 
between any currently diagnosed bilateral tinnitus and the 
veteran's active service.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The veteran's claim for service connection for bilateral 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1999).  The law also provides that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (1999).  

In addition, where a veteran served for 90 days or more, and 
an organic disease of the central nervous system, including 
sensorineural hearing loss, develops to a degree of 10 
percent or more within one year from the date of separation 
from service, such disease may be service connected, even 
though there is no evidence of such disease in service.  See 
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive, but only possible to satisfy the initial 
burden of § [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1995).  In the absence of a well-grounded claim, there is 
no duty to assist the claimant in developing facts pertinent 
to the claim, and the claim must fail.  See 38 U.S.C.A. 
§ 5107; Epps v. Gober, 126 F.3d 1464 (1997); Slater v. Brown, 
9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 
563, 568 (1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury in service.  Second, there must be competent (i.e. 
medical) evidence of a current disability.  Third, there must 
be evidence of a nexus between the in-service injury or 
disease and the current disability, as shown through the 
medical evidence.  See Epps, supra.  Lay or medical evidence, 
as appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 506 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim may be well grounded based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth at 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold of any of the frequencies, 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; the 
auditory threshold for at least three of these frequencies is 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385 (1999).  

The veteran claims, in substance, that he was exposed to 
acoustic trauma during his service in the Republic of 
Vietnam, and that exposure to the firing of artillery 
resulted in his currently diagnosed bilateral hearing loss 
and tinnitus.  The veteran's service medical records are 
negative for any indication of hearing loss or tinnitus.  The 
report of the veteran's service separation physical 
examination does not disclose that the veteran underwent an 
audiometric examination at that time, but his hearing was 
nonetheless shown to be 15/15 bilaterally.  In addition, the 
veteran did not indicate that he experienced any problems 
with his hearing or with tinnitus.  

In May 1996, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO and testified that he had 
been exposed to constant noise from heavy artillery firing 
near his position in Vietnam.  He testified that he 
experienced ringing in his ears ever since that time, and 
that he had recently (in approximately November 1995) been 
advised by an audiologist that he had hearing loss.  The 
veteran stated that for some fifteen years prior to being 
told that he had hearing loss, he would have to look directly 
at anyone who was speaking to him.  

Post-service clinical treatment records include a report of a 
June 1983 VA examination in which no abnormalities of the 
ears was reported or found.  Further, clinical treatment 
records dated in September 1995 show that the veteran 
experienced left ear hearing loss and tinnitus.  However, the 
treating physician suggested that the etiology of these 
disorders was a gunshot wound to the left eye the veteran had 
sustained after service in 1973.  Subsequent VA psychiatric 
treatment records also note that the veteran had bilateral 
hearing loss and tinnitus.  Even so, other than noting the 
presence of an apparent disability, these records fail to 
include any opinion as to the etiology of the reported 
hearing loss and tinnitus.  The post-service medical 
treatment records also fail to show any treatment for the 
veteran's hearing loss or tinnitus following service.  

The veteran underwent a VA audiological examination in 
February 1996.  He was noted to complain of having 
experienced a gradual decrease in his hearing ability for 
many years.  He reported a history of noise exposure 
including the gunshot wound to his left eye.  In addition, 
according to the examining physician, the veteran had been 
evaluated in October 1995, and his hearing sensitivity was 
essentially unchanged since that time.  The veteran was found 
to have a 65 decibel hearing loss at 4000 Hz, bilaterally, 
and 96 and 100 percent speech recognition scores in the right 
and left ears, respectively.  No opinion as to the etiology 
of the veteran's hearing loss was offered.  

In December 1997, the veteran underwent a VA audiological 
rating examination.  He reported a long history of decreased 
hearing in his left ear, and bilateral tinnitus.  In 
addition, he expressed his belief that his hearing loss and 
tinnitus were incurred in service.  The veteran was found to 
experience a 60 and 65 decibel hearing loss at 4000 Hz, in 
his right and left ears, respectively.  He was also shown to 
have Maryland CNC scores of 94 and 92 percent in the right 
and left ears, respectively.  The examiner concluded with a 
diagnosis of bilateral high frequency sensorineural hearing 
loss starting at 4000 Hz, with essentially normal word 
understanding ability.  

The veteran underwent an additional VA audiological rating 
examination in August 1999.  He reported experiencing 
decreased hearing which he felt had begun in Vietnam when he 
was exposed to acoustic trauma from artillery fire.  In 
addition, he reported experiencing constant tinnitus, also of 
long duration, but with no definite onset date.  In addition 
to noise exposure in service, the veteran also reported 
experiencing high levels of noise following service.  The 
examiner stated that the audiological test results were not 
considered valid for rating purposes.  He also noted that the 
veteran had been seen for a rating examination in December 
1997, which showed bilateral hearing loss beginning at 4000 
Hz.  He stated that the December 1997 results were considered 
valid for rating purposes.  In any event, the examiner 
offered his opinion that since the veteran's service medical 
records failed to disclose any hearing loss or tinnitus, it 
was unlikely that the hearing loss noted in December 1997 was 
related to service.  According to the examiner, the same 
would be true of the veteran's claimed tinnitus.  With 
respect to the veteran's August 1999 audiometric test 
results, the examiner noted that those results showed a large 
bilateral nonorganic component by pure tones and speech 
recognition, which were highly questionable as to their 
validity.  

The Board has evaluated the above-discussed evidence, and 
concludes that the veteran has failed to submit evidence of 
well-grounded claims for service connection for bilateral 
hearing loss and tinnitus.  For purposes of his claim, the 
Board acknowledges that the veteran was likely exposed to 
noise from artillery fire while stationed in Vietnam.  The 
Board further acknowledges that the veteran currently 
experiences bilateral tinnitus and hearing loss at 4000 Hz, 
which falls within the regulatory definition of hearing loss 
as contemplated by 38 C.F.R. § 3.385.  However, there is no 
medical evidence of a nexus or link between the currently 
diagnosed bilateral hearing loss and tinnitus and the 
veteran's active service.  

The contemporaneous clinical treatment records dating from 
September 1995 show that the veteran had what was 
characterized as hearing loss and tinnitus in his left ear, 
but fail to include any medical opinion showing that such 
hearing loss was incurred in or otherwise related to service.  
Further, the other medical evidence pertaining to hearing 
loss, consisting of the February 1996 and December 1997 
audiological examinations show present disabilities with 
respect to bilateral hearing loss and tinnitus, but likewise 
fail to contain any medical opinions as to the etiology of 
those disorders.  Moreover, the examiner who conducted the 
August 1999 rating examination specifically concluded that 
the veteran's diagnosed bilateral hearing loss and tinnitus 
were not likely the result of exposure to acoustic trauma 
during service.  In this regard, the Board also notes that 
the veteran reported, during the course of the August 1999 
rating examination that he had been exposed to acoustic 
trauma following service as well as during service.  

In addition, lay statements and testimony by the veteran that 
his diagnosed bilateral hearing loss and tinnitus were 
incurred in service do not constitute medical evidence.  As a 
lay person, lacking in medical training and expertise, the 
veteran is not competent to address an issue requiring an 
expert medical opinion, to include medical diagnoses or 
opinions as to medical etiology.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The Board also notes the veteran's contention that exposure 
to acoustic trauma shown in his service personnel and service 
medical records is sufficient to well ground his claim.  The 
Board notes in this regard that if the veteran was engaged in 
combat when the claimed injury or disease occurred, his 
statements are sufficient to establish the incurrence of the 
disease or injury in service.  Collette v. Brown, 82 F.3d 
389, 393 (Fed. Cir. 1996).  Nevertheless, in order for the 
claim to be well grounded, the veteran must submit medical 
evidence of a current disability and, generally, medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Wade v. West, 11 Vet. App. 302 
(1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996).  Accordingly, a medical 
nexus between the alleged exposure to acoustic trauma and any 
diagnosed hearing disorders is necessary in order to well 
ground the veteran's claim.  See Epps, supra.  Therefore, in 
the absence of any such opinion, the Board finds the 
veteran's argument in this regard to be without merit.  The 
appeal with respect to the veteran's claims for service 
connection for bilateral hearing loss and tinnitus is 
therefore denied as not well grounded.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection for bilateral hearing loss and tinnitus.  The 
Board has not been made aware of any additional relevant 
evidence which could serve to well ground the veteran's 
claims.  As the duty to assist is not triggered here by well-
grounded claims, the Board finds that the VA has no 
obligation to further develop the veteran's claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).  The Board also views its decision as 
sufficient to inform the veteran of the evidence necessary to 
complete well-grounded claims for service connection for 
bilateral hearing loss and tinnitus.  See Robinette, 8 Vet. 
App. at 77, 78.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral hearing loss is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral tinnitus is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

